DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 recites, “a transmitting having…”. It appears as though a term may be missing to further define the component being claimed as part of the transmitter unit.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  claim 9 recites, “the environmental data” which lacks proper antecedent basis.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  claim 11 recites, “… said far field corresponding to the region around the transmitter”. As best understood, the phrase “the transmitter” is intended to refer back to “the first transmitter” and will be examined as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier (WO 2016/130804 A1) in view of Rhodes et al. (U.S. Patent Publication Number 2011/0300795).
Regarding Claim 1:
Fortier discloses a compact surveillance system (CSS) comprising: a power input configured to provide power to the system (Fig. 1, power input from rechargeable battery 8 and its related discussion); one or more sensors configured to measure a measurand (Fig. 1, sensors 9-12 and their related discussion); a receiver configured to receive an external signal (Fig. 1, energy harvesting element 13 and its related discussion); and a processor configured to generate information (Fig. 1, controller 4 and its related discussion), the processor being in electrical communication with: the one or more sensors (Fig. 1, controller 4, sensors 9-12, and their related discussion; “The ROM unit [6] provides operating software for a controller [4] command execution to configured and/or reconfigure temperature sensors [9], pressure sensors [10], moisture sensors [11] and/or deflection sensors [12].”); an information storage device configured to store the information (Fig. 1, controller 4, RAM unit 5, and their related discussion; “The RAM unit [5] provides for storage of received sensor command instructions and/or sensor data information for wireless power transmission.”); a transmitter unit configured to transfer the information (Fig. 1, controller 4, transmitter/receiver unit 3 with embedded antenna 2, and their related discussion; “The integrated transmitter/receiver unit [3] is in electrical communication with a controller [4] that communicates with a random access memory [RAM] unit [5]… The RAM unit [5] provides for storage of received sensor command instructions and/or sensor data information for wireless power transmission… Such a transmission network may either collect and transmit data from a wireless sensor system [1] to the internet connected hub [19]…”). While Fortier discloses a transmitter unit configured to transfer the information, Fortier fails to teach wherein the information is generated based on the measurand so as to reduce a transfer energy.
However, Rhodes et al. discloses a compact surveillance system (CCS) comprising: a transmitter unit configured to transfer the information; wherein the information is generated based on the measurand so as to reduce a transfer energy (Fig. 1, transmitter 12 with antenna 18, and their related discussion; see, for example, paragraph 0088 which discloses the transmitter will only transmit when new relevant data is available at the transmit site so as to conserve energy by reducing transmit power). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fortier to reduce a transfer energy as taught within Rhodes, to conserve energy in an attempt to prolong battery life (see paragraph 0088 for example).
Regarding Claim 6:
Modified Fortier teaches the limitations of the preceding claim 1. Modified Fortier, in further view of Rhodes, discloses wherein the transmitter unit comprises: a transmitting having a modulator configured to modulate the information on to a carrier signal (Fig. 3, transmitter 12 with modulator 26, and their related discussion; see, for example, paragraph 0036); a transmitter transducer configured to produce and radiate an electromagnetic wave comprising the modulated signal (Fig. 3, transmitter 12 with processor 24, frequency synthesizer 28, transmit amplifier 30, antenna 18, etc., and their related discussion; see, for example, paragraphs 0034-0036 which disclose the transmitter, and its respective components, are configured to produce and radiate electromagnetic communication signals).
Regarding Claim 7:
Modified Fortier teaches the limitations of the preceding claim 1. Modified Fortier, in further view of Fortier, discloses wherein the device further comprises a data storage device configured to store the measurement (Fig. 1, controller 4, RAM unit 5, and their related discussion; “The RAM unit [5] provides for storage of received sensor command instructions and/or sensor data information for wireless power transmission.” As well as “…a random access memory unit configured to store said quantitative data…”).
Regarding Claim 8:
Modified Fortier teaches the limitations of the preceding claim 1. Modified Fortier, in further view of Fortier, discloses comprising a data input configured to receive external data from an external source (Fig. 1, controller 4, transmitter/receiver unit 3 with embedded antenna 2, and their related discussion; “Such wireless communication is facilitated by an embedded antenna and transmitter/receiver unit to enable a two-way information flow…” See also Rhodes: Fig. 1, receiver 14 with antenna 20 and their related discussion).
Regarding Claim 9:
Modified Fortier teaches the limitations of the preceding claim 1. Modified Fortier, in further view of Fortier, discloses wherein the processor generates the information based on the (Fig. 1,  controller 4, sensors 9-12, RAM unit 5, and their related discussion; “The integrated transmitter/receiver unit [3] is in electrical communication with a controller [4] that communicates with a random access memory [RAM] unit [5]… The RAM unit [5] provides for storage of received sensor command instructions and/or sensor data information for wireless power transmission… Such a transmission network may either collect and transmit data from a wireless sensor system [1] to the internet connected hub [19]…” See also Rhodes: Fig.’s 1 and 3, transmitter 12 with processor 24, and their related discussion; see, for example, paragraphs 0034-0036, 0088, etc.).
Regarding Claim 11:
Fortier discloses a network comprising: a first CCS having a first receiver and a first transmitter (Fig. 1, energy harvesting element 13, controller 4, transmitter/receiver unit 3 with embedded antenna 2, and their related discussion), the first transmitter configured to transfer an electromagnetic signal comprising information (Fig. 1, controller 4, transmitter/receiver unit 3 with embedded antenna 2, and their related discussion; “The integrated transmitter/receiver unit [3] is in electrical communication with a controller [4] that communicates with a random access memory [RAM] unit [5]… The RAM unit [5] provides for storage of received sensor command instructions and/or sensor data information for wireless power transmission… Such a transmission network may either collect and transmit data from a wireless sensor system [1] to the internet connected hub [19]…”); a second CSS having a second receiver and a second transmitter (Fig.’s 1 and 3, wireless sensor system as shown including a plurality of wireless sensors each including the structural components as shown within Fig. 1), wherein at least one CSS is at least partially submerged in a fluid propagating medium (Fig.’s 1-3 and their related discussion; see, for example, the discussion with respect to the sensors being subsurface sensors). While Fortier discloses a network comprising a plurality of “CSS,” Fortier fails to explicitly teach the first CSS and the second CSS are in communication with one another.
However, Rhodes et al. discloses a network comprising: a first CSS having a first receiver and a first transmitter, the first transmitter configured to transfer an electromagnetic signal comprising information (Fig.’s 1 and 6, telecommunication unit 56 with transmitter 12 and receiver 14 as shown, and their related discussion; see, for example, paragraphs 0034-0036, 0058, etc.); and a second CSS having a second receiver and a second transmitter, the second transmitter configured to receive the electromagnetic signal (Fig.’s 1 and 6, telecommunication unit 58 with transmitter 12 and receiver 14 as shown, and their related discussion; see, for example, paragraphs 0034-0036, 0049, 0058, claim 17, etc.), wherein at least one CSS is at least partially submerged in a fluid propagating medium (Fig.’s 11 and 15 and their related discussion; see, for example, the Abstract, paragraphs 0002-0008, 0071, 0077, etc. which discloses such system implemented under water); wherein the first transmitter and the second receiver are operable to communicate within a far field of said electromagnetic signal, said far field corresponding to the region around the transmitter (Fig. 6, telecommunication unit 56 with transmitter as shown communicating vis far field electromagnetic propagation as shown with the receiver of telecommunication unit 58, and their related discussion; see, for example, paragraphs 0034-0036, 0049, 0058, claim 17, etc.); and wherein a field strength of 2) and an inverse distance cubed (1/r3) (Fig. 6, telecommunication unit 56 with transmitter as shown communicating vis far field electromagnetic propagation as shown with the receiver of telecommunication unit 58, and their related discussion; see, for example, paragraphs 0005, 0049, 0058, claim 17, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fortier to facilitate communication between a first CSS and a second CSS, as taught within Rhodes, to maximize the distance and useful information rate which can be achieved by allowing for system to system communication within the network, thereby improving overall system efficiency.
Regarding Claim 12:
Modified Fortier teaches the limitations of the preceding claim 11. Modified Fortier, in further view of Fortier, discloses wherein the network further comprises a third CSS having a third receiver and a third transmitter (Fig. 3, which shows the inclusion of a plurality of wireless sensors 1 and their related discussion. See also Rhodes: Fig. 10. Furthermore, it should be noted that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Regarding Claim 13:
Modified Fortier teaches the limitations of the preceding claim 12. Modified Fortier, in further view of Rhodes, discloses wherein the first CSS is configured to transfer a first (Fig.’s 6, 10, etc. and their related discussion; see, for example, paragraphs 0049, 0058, 0063-0065, etc. which disclose utilizing transceivers as repeated within a distributed ad-hoc, mesh, network).
Regarding Claim 14:
Modified Fortier teaches the limitations of the preceding claim 13. Modified Fortier, in further view of Rhodes, discloses wherein the modified information is generated by the second CSS< wherein the modified information comprises the first information and an additional information (Fig.’s 6, 10, etc. and their related discussion; see, for example, paragraphs 0049, 0058, 0063-0065, etc. which disclose utilizing transceivers as repeated within a distributed ad-hoc, mesh, network, as well as said transceivers being comprised of modulators and de-modulators as shown within figures 3-4).
Claims 2-5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier (WO 2016/130804 A1) in view of Rhodes et al. (U.S. Patent Publication Number 2011/0300795) and in further view of Calhoun et al. (U.S. Patent Publication Number 2015/0035378).
Regarding Claim 2:
Modified Fortier teaches the limitations of the preceding claim 1. While Modified Fortier discloses a receiver configured to convert the external signal into an electrical signal and convert electromagnetic energy of the external signal into electrical energy (see energy 
However, Calhoun et al. discloses wherein the receiver comprising: a receiver transducer configured to convert the external signal into an electrical signal (Fig.’s 1 and 3, energy harvesting transducer 114 and its related discussion; see, for example, paragraphs 0033-0034); a rectenna configured to convert electromagnetic energy of the external signal into electrical energy (Fig.’s 1 and 3, energy harvesting transducer 114 with antenna and rectifier 340 as shown, and their related discussion; see, for example, paragraphs 0033-0034, 0049, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Fortier to include a transducer and rectenna within the energy harvesting element, as taught within Calhoun, to provide required structure necessary to perform and carry out the respective energy harvesting from an ambient environment.
Regarding Claim 3:
Modified Fortier teaches the limitations of the preceding claim 2. Modified Fortier, in further view of Fortier, discloses wherein the rectenna is further configured to capture and convert ambient energy into electrical energy (Fig. 1, energy harvesting element 13 and its related discussion; “… the energy harvesting element generates power in response to ambient conditions including, but not limited to microwave or radio frequency energy, temperature and motion.” See also Calhoun: Fig.’s 1 and 3, energy harvesting transducer 114 with antenna and rectifier 340 as shown, and their related discussion; see, for example, paragraphs 0033-0034, 0049, etc.).
Regarding Claim 4:
Modified Fortier teaches the limitations of the preceding claim 3. Modified Fortier, in further view of Fortier, discloses wherein the device further comprises an energy storage unit configured to store the electrical energy captured by the rectenna (Fig. 1, battery 8 and its related discussion; “A rechargeable battery [8] is re-powered by an energy harvesting element [13].”).
Regarding Claim 5:
Modified Fortier teaches the limitations of the preceding claim 2. Modified Fortier, in further view of Calhoun, discloses wherein the receiver transducer is a smart transducer (Fig.’s 1 and 3, energy harvesting transducer 114 and its related discussion; see, for example, paragraphs 0033-0034).
Regarding Claim 10:
Modified Fortier teaches the limitations of the preceding claim 2. Modified Fortier, in further view of Fortier, discloses wherein the one or more sensors each comprise a processor having logic configured to determine a parameter of the measurand (Fig. 1, sensors 9-12 and their related discussion; said sensors capable of being configured or reconfigured to execute commands related to sensing of specific parameters such as temperature, pressure, moisture, etc., and communicate said parameters as discussed. See also Calhoun: Fig.’s 1 and 6, function-specific processor circuit 134, sensor 602 including IMEM 650, MCU 632, DPM 630, etc., and their related discussion; see, for example, paragraphs 0003, 0083, etc. which disclose sensors for monitoring one or more parameters may include various processors for function-specific control.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836